


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated January 28, 2015 but to be
effective as of October 24, 2014 (the “Effective Date”), is entered into by and
between Daniel Emerson (the “Employee”) and Take-Two Interactive Software, Inc.
(the “Company”).

 

WHEREAS the Company desires to employ the Employee as the Executive Vice
President and  General Counsel and the Employee desires to serve in such
capacity on behalf of the Company;

 

NOW, THEREFORE, in consideration of their mutual promises and intending to be
legally bound, the Employee and the Company hereby agree as follows:

 

1.              Employment.

 

a.              Term.  The Employee’s employment and this Agreement shall
commence on the Effective Date and shall continue until terminated by either
party pursuant to the terms of this Agreement (the “Term”).  The Employee’s
employment with the Company is employment “at will” and nothing in this
Agreement shall be construed as giving the Employee any right to be retained in
the employ of the Company, and the Employee specifically acknowledges that the
Company may discharge the Employee at any time with or without Cause (as defined
below) and without compensation of any nature, except as provided in Section 9
below.

 

b.              Duties.  During the Term, the Employee shall be employed by the
Company as the Executive Vice President and General Counsel of the Company and
shall continue to serve the Company faithfully and to the best of his ability. 
The Employee shall devote substantially all of his commercial time, attention,
skill and efforts to the performance of the duties required by or appropriate
for his position with the Company.  The Employee shall report to the President
of the Company or if such position (or any like position equivalent or higher)
no longer exists, to the Chief Executive Officer of the Company.  The principal
place of performance by the Employee of his duties hereunder shall be the
Company’s principal executive offices in New York, although the Employee may be
required to travel outside of the area where the Company’s principal executive
offices are located in connection with the performance of his duties hereunder.

 

2.              Base Salary.  During the Term, the Company shall pay to the
Employee an annual base salary of $435,000, less applicable and authorized
deductions, which base salary shall be subject to review on an annual basis and,
at the option of the Company, subject to increase (such salary, as the same may
be increased from time to time, is referred to herein as the “Base Salary”). 
The Base Salary shall be payable in accordance with the Company’s standard
payroll practices.

 

3.              Incentive Compensation.  The Employee will be eligible to be
awarded an annual discretionary bonus in each of the Company’s fiscal years
during the Term (the “Annual Discretionary Bonus”).  The target Annual
Discretionary Bonus will be equal to 50% of the Employee’s Base Salary
(including during fiscal year 2015).  The Employee’s actual Annual Discretionary
Bonus,

 

1

--------------------------------------------------------------------------------


 

if any, will be awarded in the Company’s discretion and may be based on, among
other things, the financial performance (EBITDA) of the Company and the
Employee’s own job performance.  The amount of the Employee’s Annual
Discretionary Bonus, if any, will be determined in the Company’s discretion at
or near the end of the year for which the Annual Discretionary Bonus is
awarded.  Except as otherwise provided in Section 9, in no event will the
Employee be eligible to be awarded or receive an Annual Discretionary Bonus if
the Employee is not actively employed by the Company on, or has given or
received notice of termination or resignation prior to, the date on which
bonuses for the applicable year are paid to similarly situated employees.  The
Employee’s receipt of an Annual Discretionary Bonus in one year does not
guarantee receipt of any bonus in any subsequent year.  Any Annual Discretionary
Bonus earned will be paid as soon as practicable following the end of the
applicable fiscal year, and in any event on or before the March 15th following
the end of the fiscal year to which the Annual Discretionary Bonus relates.

 

4.              Equity.  The Employee is eligible to continue to participate in
The Take-Two Interactive Software, Inc. 2009 Stock Incentive Plan (the “Equity
Plan”) at a level commensurate with other senior executives of the Company.  All
determinations as to eligibility to receive equity awards, as well as the amount
of any such equity grants made under the Equity Plan as may be amended and in
effect at such time, shall be made in the Company’s sole discretion, subject to
final approval by the Compensation Committee of the Board of Directors (the
“Board”).

 

5.              Paid Time Off.  The Employee is eligible for 25 days of paid
time off (“PTO”) annually, which will accrue on a semi-monthly basis during the
calendar year in accordance with the Company’s PTO policy.

 

6.              Benefits.  The Employee is eligible to participate in certain
employee benefit plans that the Company offers to its senior executives from
time to time, as more fully described in the Employee Benefits Guide.  The
Company shall have the right, from time to time and in its sole discretion, to
modify, amend or terminate the employee benefit plans provided to its employees,
including the Employee.

 

7.              Confidentiality.

 

a.              Confidential Information.  The term “Confidential Information”
shall mean any and all information (whether in written, oral, electronic,
digital or other form) which is developed, compiled or acquired by or on behalf
of the Company, other than such information that is or later becomes publicly
known and made generally available through no wrongful act or omission of the
Employee, or by any third party in breach of any applicable confidentiality
obligations, or other unlawful or wrongful conduct, as to the information
involved.  Confidential Information includes not only information disclosed to
the Employee prior to or during the course of his employment, but also
information created, made, developed, conceived, discovered, produced,
completed, learned, reduced to practice, or acquired by the Employee as a result
of his employment with the Company.  Confidential Information is to be broadly
defined, and shall include all information that has or could have commercial
value or other utility and all

 

2

--------------------------------------------------------------------------------


 

information that could be harmful to the interests of the Company if disclosed
without authorization.  Without limiting the generality of the foregoing,
Confidential Information includes information relating to:  (i) business,
financial, legal, regulatory, personnel or operational matters; (ii) employees,
clients, customers, licensees, licensors, suppliers or business partners;
(iii) intellectual property, trade secrets, passwords, know-how, inventions,
patents, patent applications, business methods, trademarks, service marks,
goodwill, domain names, trade dress, copyrights, discoveries, techniques,
processes, procedures, standards, ideas, technical information and
specifications, testing methods, research and development techniques and
activities; (iv) past, present or future products or services; (v) video game
elements, including proprietary software code (source and object code), designs,
drawings, game jackets, game advertisements, written work including code
comments, flowcharts, display mock-ups, wire frames, and the like concerning
proprietary software code, genre, dialogue, characters, characterizations and
storylines; (vi) product sourcing, customer lists and prospects, pricing
policies, selling and servicing, promotion and marketing plans and game release
timing or details; and (vii) information that the Company identifies or treats
as Confidential Information or that the Employee knows or should reasonably know
is Confidential Information.

 

b.              Third Party Information.  Confidential Information shall also
include information provided to the Company by third parties to whom the Company
owes a duty of confidentiality regarding such information (“Third Party
Information”).

 

c.               Confidential Information Exclusions.  Confidential Information
shall not include information that:  (i) was rightfully in the Employee’s
possession prior to the Company’s disclosure of such information to the
Employee; (ii) becomes rightfully known to the Employee, free of any
restrictions, from a source other than the Company who has acquired such
information properly and may rightfully disclose such information; (iii) is
developed independently by the Employee without reference to, use of, or access
to any Confidential Information and without violation of this Agreement; or
(iv) relates to general methodology and mechanics employed by Employee in the
performance of his duties with the Company.

 

d.              Non-Disclosure and Non-Use of Confidential Information.  The
Employee shall not disclose or use any Confidential Information, whether during
or after his employment with the Company, except to the extent such disclosure
or use is:  (i) directly related to and required by the Employee’s performance
of his duties as assigned by the Company; or (ii) expressly authorized in
writing by the Company.  In the case of Third Party Information, the Employee
shall also ensure that any such disclosure or use is consistent with the
Company’s duty with the respective third party (e.g., restrictions on the use of
certain licensed technologies).

 

e.               Protection of Confidential Information.  The Employee shall
take all reasonable  measures to safeguard Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft.  The Employee
shall promptly notify the Company

 

3

--------------------------------------------------------------------------------


 

upon discovery of any unauthorized disclosure or use of Confidential
Information, and he shall cooperate with the Company (at the Company’s expense)
in every reasonable way to help the Company regain possession of the
Confidential Information and to prevent its further unauthorized disclosure or
use.

 

f.                Legally Required Disclosure of Confidential Information. 
Subject to Section 10, in the event the Employee is legally required to disclose
Confidential Information pursuant to a court order, subpoena or other valid
legal process or authority, the Employee shall, to the fullest extent permitted
by law:  (i) provide prompt written notice and copies of all supporting
documentation to the Company prior to making any disclosure; (ii) cooperate with
the Company’s efforts (at the Company’s expense) to oppose or otherwise limit
any disclosure; and (iii) use his reasonable efforts to make any required
disclosure in such manner as to maintain the confidentiality of such
information.

 

g.               Protection of Privileged Information.  The Employee
acknowledges that in the course of his employment with the Company the Employee
will acquire and/or have access to non-public information and material including
information relating to litigation involving the Company and/or the resolution
or settlement thereof, internal and/or external investigations and regulatory
matters, attorney-client communications, communications with outside counsel,
and other Company legal matters, all of which are subject to and protected from
disclosure by the attorney-client privilege, attorney work product doctrine,
and/or any other applicable privileges (referred to collectively as “Privileged
Information”).  The Employee acknowledges and agrees that such Privileged
Information (including any underlying privilege therein) belongs exclusively to
the Company, and that the Company cannot waive any such underlying privilege
without express written confirmation by the President of the Company or by the
Board of Directors of the Company.  The Company further acknowledges and agrees
that the Employee shall not, without prior written consent of the Company,
disclose or publicize any such Privileged Information.

 

8.              Other Covenants.

 

a.              Non-Solicitation of Employees and Other Personnel.  The Employee
hereby agrees that, during the period of his employment with the Company and for
a period of twelve (12) months thereafter, he shall not directly or indirectly
solicit, induce, encourage or in any other manner persuade or attempt to
persuade any director, officer, employee, consultant, independent contractor,
agent or representative of the Company to discontinue or alter his, her or its
respective employment, engagement or other business relationship with the
Company.

 

b.              Non-Solicitation of Customers, Suppliers and Other Business
Partners.  The Employee hereby agrees that, during the period of his employment
with the Company and for a period of twelve (12) months thereafter, he shall not
directly or indirectly solicit, induce, encourage or in any other manner
persuade or attempt to persuade any Customer (as

 

4

--------------------------------------------------------------------------------


 

defined herein) of the Company to discontinue or alter his, her or its business
relationship with the Company.

 

c.               Non-Disparagement.  Subject to Section 10, the Employee hereby
agrees that, during the period of his employment with the Company and
thereafter, he shall not directly or indirectly disparage the Company or
request, instruct, induce, encourage, authorize or assist others to do so.  For
the purposes of this Agreement, “disparage” shall include making or publishing
any statement or other content, whether in written, oral, electronic, digital or
other form, truthful or otherwise, which may reasonably be expected to adversely
affect the business, public image, reputation or goodwill of the Company,
including, without limitation, its operations, its employees, directors or
related persons, and its past, present or future products or services.  The
Employee acknowledges and agrees that this prohibition includes, without
limitation, making or publishing any such statements or other content on blogs
and microblogs (such as Twitter), personal websites and web pages, social and
professional networking sites (such as Facebook or LinkedIn), message boards,
discussion forums, wikis and other interactive sites, social bookmarking
services (such as Digg), and video and other content sharing sites (such as
YouTube).  Notwithstanding the foregoing, it shall not be a violation of this
Section for the Employee to truthfully and accurately (i) testify pursuant to
any lawful court order or valid subpoena, (ii) cooperate with a governmental
agency investigation, or (iii) respond to or provide disclosures as otherwise
required by law.

 

d.              Non-Interference.  The Employee hereby agrees that, during the
period of his employment with the Company and for a period of one (1) year
thereafter, he shall not directly or indirectly take any action which
constitutes an unlawful interference with or disruption of any of the Company’s
business activities or request, instruct, induce, encourage, authorize or assist
others to do so.

 

e.               Definitions.

 

i.      Customer.  Solely for the purposes of this Section (Other Covenants),
“Customer” shall include any person, company and/or entity (including, without
limitation, clients, customers, licensees, licensors, suppliers or business
partners) with whom the Company (or the Employee acting on behalf of the
Company) has had a business relationship and/or about whom the Company has
obtained Confidential Information, during the one year immediately preceding the
termination of the Employee’s employment with the Company; provided, however,
that a person shall not be deemed a Customer solely because he or she purchased
the Company’s goods or services for personal use.

 

9.              Termination of Employment.  The Employee’s employment with the
Company may be terminated at any time with or without Cause (as defined below). 
In the event of the Employee’s termination from employment, the Employee shall
be eligible for the payments and/or benefits set forth below.

 

5

--------------------------------------------------------------------------------


 

a.              By the Company or the Employee for any Reason.  If the
Employee’s employment is terminated by the Company or the Employee for any
reason, with or without Cause (as defined below), the Employee will have no
further rights against the Company hereunder, except as set forth in subsection
(b) below to the extent applicable, and except for the right to receive: 
(i) any unpaid Base Salary attributable to employment before the termination
date; (ii) payment for any unused paid time off (PTO) accrued through the
termination date; and (iii) reimbursement of any expenses which the Employee
incurred prior to the termination date and for which the Employee is entitled to
reimbursement in accordance with the Company’s normal expense reimbursement
policies.

 

b.              By the Company without Cause.  If the Employee’s employment is
(i) terminated by the Company without Cause (as defined below), or (ii) if the
Employee resigns after the occurrence of any of the following events without the
Employee’s prior written consent: (A) a material breach of this Agreement by the
Company; (B) a material diminution in the Employee’s title, status, position,
reporting structure or responsibilities; (C) a failure by the Company to timely
pay any compensation due to the Employee hereunder; (D) a material reduction by
the Company in the Salary or any reduction in the target percentage of Salary
payable as a Bonus as set forth in Section 3 hereof; (E) the assignment to the
Employee of duties which are materially inconsistent with the duties set forth
in Section 1(b) hereof; (F) any relocation of Employee’s principal place of
employment beyond 10 miles from its then current location; (G) the failure of
any successor to the Company to assume the obligations of the Company under this
Agreement either in writing or by operation of law; provided , however , that,
any such resignation by the Employee will not be deemed to have been a
termination by the Employer without Cause unless within ninety (90) days of any
such event having occurred, the Employee shall have provided the Company with
written notice that such event has occurred, afforded the Company thirty
(30) days to cure same, and the Company has failed to cure such event within
such thirty (30) day period, and provided the Employee executes and does not
revoke a full release and waiver of claims in a reasonable form to be provided
to the Employee by the Company (the “Release Agreement”), then in either event
the Employee will be eligible to receive (1) the following benefits for a period
of twelve (12) months following the Employee’s termination of employment: 
(A) continuation of the Employee’s Base Salary as in effect on the date of
termination, to be paid in normal payroll installments; and (B) continued
participation in Company welfare benefit plans (including, without limitation,
any medical benefits in which the Employee participates) on the same terms and
conditions as in effect at the time of the event triggering the Employee’s
entitlement to severance, provided that the Company reserves the right to
restructure the foregoing arrangement in any manner necessary or appropriate to
avoid fines, penalties or negative tax consequences to the Company or the
Employee (including, without limitation, to avoid any penalty imposed under the
Patient Protection and Affordable Care Act or the guidance issued thereunder),
as determined by the Company in its good faith discretion, (2) immediate vesting
of all restricted equity previously granted to the Employee by the Company,
effective immediately prior to the termination of the Employee’s employment; and
(3) subject to the effective date of the

 

6

--------------------------------------------------------------------------------


 

Employee’s termination of employment, payment of the following lump sum
amount(s):  (A) if the termination is effective between April 1 and the day
before an Annual Discretionary Bonus is otherwise payable for the prior fiscal
year, a lump sum payment equivalent to the accrued but unpaid Annual
Discretionary Bonus which the Employee would have otherwise been eligible to
receive for the prior fiscal year (“Accrued Bonus”) ; (B) if the termination is
effective between April 1 and September 30, a lump sum payment equivalent to the
sum of (x) the Accrued Bonus for the prior fiscal year (to the extent not
previously paid) and (y) fifty percent (50%) of the target Annual Discretionary
Bonus for which the Employee would otherwise have been eligible in the current
fiscal year; and/or (C) if the termination is effective between October 1 and
March 31, a lump sum payment equivalent to the sum of (x) the Accrued Bonus for
the prior fiscal year (to the extent not previously paid) and (y) the target
Annual Discretionary Bonus for which Employee would otherwise have been eligible
in the current fiscal year (collectively, the “Severance Benefits”).  The
Severance Benefits described in subsection (i)(A) and (iii) will be paid or
commence, as applicable, on the 60th day following the date of the Employee’s
termination of employment, provided that the Employee has signed the Release
Agreement referenced herein and it has become irrevocable before such 60th day,
and provided further that any installments that otherwise would have been
payable to the Employee on the normal payroll dates occurring during the first
60 days following the Employee’s termination of employment will be paid in a
lump sum payment on such 60th day.

 

c.               Cause.  Solely for purposes of this Section 9 and without in
any way limiting or altering the at-will nature of the Employee’s employment,
“Cause” shall mean (i) the Employee’s continued failure to substantially perform
the Employee’s duties under this Agreement after receipt of notice from the
Company requesting such performance, (ii) the criminal conviction of the
Employee by plea or after trial of having engaged in criminal misconduct
(including embezzlement and fraud) which is demonstrably materially  injurious
to the Company, monetarily or otherwise, (iii)  the Employee’s conviction of a
felony, (iv) gross negligence on the Employee’s part which materially affects
the Company, or (v) the Employee’s material failure to adhere to the Company’s
material written policies or to cooperate in any investigation or inquiry
involving the Company.  The Company shall give the Employee written notice of
any proposed termination for Cause, which notice shall specify the grounds for
the proposed termination, and the Employee shall be given thirty (30) days to
cure if the grounds arise under clauses (i) or (v) above (in the event the
Employee cures the event giving rise to Cause set forth in such written notice
within said thirty (30) day period, Cause for termination shall not exist).  The
determination of whether Cause exists shall be in the good faith sole discretion
of the Company.

 

d.              Change in Control Severance Plan.  During the Term, the Employee
shall be eligible to participate in the Take-Two Interactive Software, Inc.
Change in Control Employee Severance Plan as a Tier 1 Employee (as defined
therein), as may be amended by the Company from time to time (the “Change in
Control Plan”) provided that if such

 

7

--------------------------------------------------------------------------------


 

amendment results in the Employee receiving benefits that are less favorable
than those that the Employee is eligible for under the Change in Control Plan as
of the date of this Agreement, the Company agrees to make alternate arrangements
to ensure that Employee receives benefits equivalent to the Change in Control
Plan benefits for which Employee is eligible as of the date of this Agreement. 
Notwithstanding anything to the contrary, under no circumstances shall the
Employee be eligible to receive payments under both Section 9 of this Agreement
and the Change in Control Plan or any other then current severance pay plan or
policy of the Company, and if the Employee is eligible to receive severance
benefits under Section 9 of this Agreement and the Change in Control Plan, the
Employee will receive the greater severance benefits.

 

10.       Permitted Conduct.  Nothing in this Agreement shall prohibit or
restrict the Employee from:  (i) making any disclosure of relevant, necessary
and truthful information or documents in connection with any charge, action,
investigation, or proceeding relating to this Agreement, or as required by law
or legal process; or (ii) participating, cooperating, or providing truthful
testimony in any charge, action, investigation, or proceeding with, or providing
information to, any self-regulatory organization, governmental agency or
legislative body, or the Company’s Legal Department, and/or pursuant to the
Sarbanes-Oxley Act,  provided that, to the extent permitted by law, upon receipt
of any subpoena, court order or other legal process compelling the disclosure of
any such information or documents, the Employee gives prompt written notice to
the Company’s Employment Counsel so as to permit the Company to protect its
interests in confidentiality to the fullest extent possible.

 

11.       Recovery of Improperly-Awarded Incentive Compensation.  In the event
the Company makes a bonus or incentive compensation payment or equity award
(collectively, “Incentive Award(s)”) to the Employee on or after the Effective
Date where:  (i) the Incentive Award was predicated upon achieving certain
financial results that were subsequently determined to have been erroneously
reported; and (ii) the Board determines that the Employee engaged in knowing or
intentional fraudulent or illegal conduct that caused or substantially caused
such erroneous reporting to have occurred, and (iii) a lower Incentive Award
would have been made to the Employee based upon the corrected financial results,
the Board may require in accordance with the Corporate Governance Guidelines of
the Company, within four years after the Incentive Award was made, and to the
extent practicable under applicable law, recovery from the Employee in the
amount by which the Employee’s Incentive Award(s) for the relevant period
exceeded the lower payment or equity award that would have been made based on
the corrected financial results (as determined by the Company), including by way
of cancellation of outstanding restricted equity awards and options previously
granted to the Employee on or after the Effective Date.

 

12.       Section 409A.

 

a.              This Agreement is intended to comply with the requirements of
section 409A of the Internal Revenue Code of 1986, as amended, and its
corresponding regulations (“Section 409A”), and shall in all respects be
administered in accordance with Section 409A.  Notwithstanding anything in this
Agreement to the contrary, distributions may only be

 

8

--------------------------------------------------------------------------------


 

made under this Agreement upon an event and in a manner permitted by
Section 409A or an applicable exemption.  Severance benefits provided under this
Agreement are intended to be exempt from Section 409A under the “separation pay
exception” to the maximum extent applicable.  Further, any payments that qualify
for the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception.  All separation payments to be
made upon a termination of employment under this Agreement may only be made upon
a “separation from service” under Section 409A.  For purposes of Section 409A,
each payment hereunder shall be treated as a separate payment and the right to a
series of payments under this Agreement shall be treated as a right to a series
of separate payments.  If and to the extent that reimbursements or other in-kind
benefits under this Agreement constitute “nonqualified deferred compensation”
for purposes of Section 409A, such reimbursements or other in-kind benefits
shall be made or provided in accordance with the requirements of Section 409A. 
Notwithstanding the foregoing, although the Company has made every effort to
ensure that the payments and benefits provided under this Agreement comply with
Section 409A, in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Employee on account of non-compliance with Section 409A.

 

b.              Notwithstanding any other provisions of this Agreement to the
contrary, and solely if and to the extent necessary for compliance with
Section 409A and not otherwise eligible for exclusion from the requirements of
Section 409A, if as of the date of the Employee’s separation from service from
the Company, (i) the Employee is deemed to be a “specified employee” (within the
meaning of Section 409A), and (ii) the Company or any member of a controlled
group including the Company is publicly traded on an established securities
market or otherwise, no payment or other distribution required to be made to the
Employee hereunder (including any payment of cash, any transfer of property and
any provision of taxable benefits) solely as a result of the Employee’s
separation from service shall be made until the date that is the earlier of
(A) the first day of the seventh month following the date on which the Employee
separates from service with the Company or (B) the date of the Employee’s death,
if and to the extent required under Section 409A.  Upon the expiration of the
foregoing delay period, all payments and benefits delayed pursuant to this
Section (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum, and all remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

c.               Notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of the execution of the Release
Agreement, directly or indirectly, result in the Employee designating the
calendar year of a payment.  In no event may the Employee, directly or
indirectly, designate the calendar year of a payment.

 

9

--------------------------------------------------------------------------------


 

13.       Miscellaneous Provisions.

 

a.              Entire Agreement; Amendments.

 

i.      This Agreement and the other agreements referred to herein contain the
entire agreement between the parties and supersede any and all prior agreements
and understandings concerning the terms and conditions of the Employee’s
employment by the Company.

 

ii.    This Agreement shall not be altered or otherwise amended, except pursuant
to an instrument in writing signed by each of the parties hereto.

 

b.              Notices in Writing.  All notices between the Employee and the
Company that are permitted or required under this Agreement shall be in writing
and shall be deemed to have been duly given:  (i) on the date of delivery if
delivered by hand; (ii) on the first business day following the date of deposit
if delivered by guaranteed overnight delivery service; (iii) on the fourth
business day following the date mailed by United States registered or certified
mail, postage prepaid, return receipt requested; or (iv) on the date of
transmission if delivered by email or facsimile, provided that confirmation is
promptly sent by any of the delivery methods in the preceding clauses
(i) through (iii).  Notices shall be delivered to the addresses set forth below
(or to such other addresses as requested in writing by the Employee or the
Company by notice given pursuant to this Section).

 

To the Company:

Take-Two Interactive Software, Inc.

622 Broadway

New York, NY 10012

Attn: Human Resources

Facsimile: (646) 654-1191

 

With a Copy To:

Take-Two Interactive Software, Inc.

622 Broadway

New York, NY 10012

Attn: Office of the General Counsel

 

To the Employee:

At the Employee’s last known address as shown by the Company’s records.

 

c.               Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.  This Agreement may be executed and delivered by facsimile.

 

d.              Benefits of Agreement; Assignment.  All of the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of the Employee under this

 

10

--------------------------------------------------------------------------------


 

Agreement are of a personal nature and shall not be assignable or delegable in
whole or in part by the Employee.

 

e.               Waiver of Breach.  No delay or omission by a party in
exercising any right, remedy or power under this Agreement or existing at law or
in equity shall be construed as a waiver thereof, and any such right, remedy or
power may be exercised by such party from time to time and as often as may be
deemed expedient or necessary by such party in its sole discretion.

 

f.                Severability.  In the event that any provision of this
Agreement is determined to be partially or wholly invalid, illegal or
unenforceable in any jurisdiction, then such provision shall, as to  such
jurisdiction, be modified or restricted to the extent necessary to make such
provision valid, binding and enforceable, or if such provision cannot be
modified or restricted, then such provision shall, as to such jurisdiction, be
deemed to be excised from this Agreement; provided, however, that the binding
effect and enforceability of the remaining provisions of this Agreement, to the
extent the economic benefits conferred upon the parties by virtue of this
Agreement remain substantially unimpaired, shall not be affected or impaired in
any manner, and any such invalidity, illegality or unenforceability with respect
to such provisions shall not invalidate or render unenforceable such provision
in any other jurisdiction.

 

g.               Indemnification.  The Employee shall be entitled to the
benefits of all provisions of the Certificate of Incorporation and Bylaws of the
Company, each as amended, which provide for indemnification of officers and
directors of the Company.  In addition, without limiting the indemnification
provisions of the Certificate of Incorporation or Bylaws, to the fullest extent
permitted by law, the Company shall indemnify and save and hold harmless the
Employee from and against, and pay or reimburse, any and all claims, demands,
liabilities, costs and expenses, including judgments, fines or amounts paid on
account thereof (whether in settlement or otherwise), and reasonable expenses,
including attorneys’ fees actually and reasonably incurred including, but not
limited to, investigating, preparing, pursuing or defending any action, suit,
investigation, proceeding, claim or liability if the Employee is made or
threatened to be made a party to or witness in any action, suit, investigation
or proceeding, or if a claim or liability is asserted or threatened to be
asserted against the Employee (whether or not in the right of the Company), by
reason of the fact that he was or is a director, officer or employee, or acted
in such capacity on behalf of the Company, or the rendering of services by the
Employee pursuant to this Agreement or any of the Employee’s prior employment
agreements with the Company, whether or not the same shall proceed to judgment
or be settled or otherwise brought to a conclusion (except only if and to the
extent that such amounts shall be finally adjudged to have been caused by
Employee’s willful misconduct or gross negligence).  Upon the Employee’s
request, the Company will advance any reasonable expenses or costs, subject to
the Employee undertaking to repay any such advances in the event there is a
non-appealable final determination that the Employee is not entitled to
indemnification for such expenses.  The Employee entitlement to indemnification
under this Section shall not be diminished by any subsequent amendment of the
Certificate of Incorporation or Bylaws of the Company.  Further, the Employee
shall be entitled to be covered by any directors’ and officers’ liability
insurance policies which the Company maintains for the benefit of its directors
and officers, subject to the limitations of such policies.  This provision shall
survive the expiration or termination of this Agreement.  Any payments owed by
the Company to the Employee pursuant to this Section shall be paid within 45
days of the Employee notifying the Company of the

 

11

--------------------------------------------------------------------------------


 

expense, which notice from the Employee shall be made within 45 days of the
accrual of the expense.

 

h.              Remedies.  All remedies hereunder are cumulative, are in
addition to any other remedies provided for by law and may, to the extent
permitted by law, be exercised concurrently or separately, and the exercise of
any one remedy shall not be deemed to be an election of such remedy or to
preclude the exercise of any other remedy.  The Employee acknowledges that in
the event of an established breach of any of the Employee’s covenants contained
in Sections 7 and 8, the Company shall be entitled to immediate relief enjoining
such violations in any court or before any judicial body having jurisdiction
over such a claim without the necessity of having to post a bond or other
security.

 

i.                  Survival. The respective rights and obligations of the
parties hereunder shall survive the termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

 

j.                 Governing Law and Jurisdiction.  The validity, construction,
interpretation and legal effect of this Agreement shall be governed by the laws
and judicial decisions of New York and the United States without regard to
principles of conflicts of law.  The Employee and the Company agree to and
hereby do submit to the exclusive jurisdiction and venue of any state or federal
court of record located in the County of New York, New York.  The Company and
Employee irrevocably waive any objection to such jurisdiction and venue and
irrevocably waive the right to seek dismissal or transfer on the grounds of lack
of in personam jurisdiction, improper venue, forum non-conveniens or similar
grounds.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
January 28, 2015.

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

By:

/s/ Karl Slatoff

 

 

 

Name: Karl Slatoff

 

 

 

Title: President

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Daniel Emerson

 

 

12

--------------------------------------------------------------------------------

 
